Walker, J.
It appears that the appellant, J. M. Blackwell, and A. H. Cook, were sued in the District Court by B. S. Fitzgerald, and judgment obtained against them. Execution was placed in the hands of the sheriff, which he had returned satisfied. Morrill had paid the sheriff eighty-three dollars in Confederate States Treasury notes.
A motion was afterwards made, to correct the sheriff’s return. Morrill demanded a jury on this motion, which was refused by the court, and the sheriff was permitted to correct his return, in accordance with the facts.
In allowing the sheriff to correct his return, the court exercised a power which belongs to it, and not to a jury. Mor are we able to discover what question of fact was made on this motion, which it would have been proper to submit to a jury.
We think, in view of the frequent decisions of this court, the rulings of the District Court were correct; and the judgment is therefore affirmed.
Affirmed.